Citation Nr: 9926163	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to evaluations in excess of 10 percent each 
for a low back disability, right knee disability and cervical 
spine disability and compensable evaluations for residuals of 
testicular cancer, chronic upper respiratory disorder and 
genital warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from February 1987 to December 
14, 1994.  By rating action dated in June 1995 the Department 
of Veterans Affairs (VA) Regional Office (RO) Louisville, 
Kentucky, denied entitlement to service connection for 
hearing loss and a left knee disability.  The regional office 
granted service connection for residuals of testicular 
cancer, a low back disability, a right knee disability, 
colds, allergies and sinus congestion, genital warts and a 
cervical spine disability, each rated noncompensable.  The 
veteran disagreed with the denials of service connection and 
with the evaluations assigned for the service-connected 
disabilities.  By rating action dated in April 1997 the 
evaluations for the veteran's low back, right knee and 
cervical spine disabilities were increased to 10 percent each 
effective March 20, 1997.  The veteran was also found 
entitled to special monthly compensation based on anatomical 
loss of a creative organ. The veteran disagreed with the 
effective date assigned for the increased ratings.  

The case was initially before the Board of Veterans' Appeals 
(Board) in December 1997 when entitlement to service 
connection for hearing loss was denied.  The Board further 
held that an effective date of December 15, 1994, was 
warranted for the 10 percent ratings for the veteran's low 
back, right knee and cervical spine disabilities.  Appellate 
consideration of the remaining issues on appeal was deferred 
pending further action by the regional office.  The case is 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the increased 
rating issues has been obtained by the regional office to the 
extent possible.

2.  A left knee disability was not medically demonstrated 
during the veteran's military service.  Such a condition has 
not been medically demonstrated subsequent to military 
service.  

3.  The veteran has slight limitation of motion of his lumbar 
spine.  There is mild tenderness to palpation and mild spasm.  

4.  There is mild crepitation involving the veteran's right 
knee.  He complains of pain involving the knee.  

5.  There is slight limitation of motion of the veteran's 
cervical spine with mild tenderness to palpation.  

6.  The veteran does not have any current genitourinary 
problems as a result of the testicular cancer.  

7.  The veteran has 1 or 2 headaches per week and needs 
medication regularly for his upper respiratory disability.  
He has chronic mild symptoms including rhinorrhea, post-nasal 
discharge, lacrimation and sneezing, and intermittent periods 
of exacerbation.  Long term medication has been recommended.   

8.  The veteran does not currently have any genital warts.  
He has not had any such warts for two years.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).

2.  Entitlement to evaluations in excess of 10 percent each 
for the veteran's low back disability, cervical spine 
disability and right knee disability are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5292, 5257, 5290 (1998).  

3.  Entitlement to compensable evaluations for residuals of 
testicular cancer and genital warts are not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Codes 7524, 
7806, 7819 (1998). 

4.  Entitlement to a ten percent evaluation for a chronic 
upper respiratory disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Codes 6501 (prior to October 
1996), 6512, and 6522 (since October 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for  Service Connection for a Left Knee 
Disability.

The threshold question that must be resolved with regard to 
any claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, Supra.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In this case, the veteran's service medical records reflect 
that when he was examined for separation from service in 
October 1994 he reported on a medical history form that after 
running and when it was going to rain his knees and fingers 
on occasion felt like they needed to be popped.  

When the veteran was afforded a VA general medical 
examination in December 1994 he indicated that he had 
bilateral knee pain aggravated by running or walking downhill 
and descending stairs.  A diagnosis was made of bilateral 
patellofemoral syndrome.  

During the course of the October 1995 hearing on appeal, the 
veteran related that he had injured his left knee during 
service and that he currently had problems with both knees.  

The veteran was afforded a VA orthopedic examination in March 
1997; however, the findings were limited to the right knee 
and spine.  

The veteran was again afforded a VA orthopedic examination in 
June 1998.  He reported that his problems with his right knee 
began in 1991.  He related that he had twisted the knee in a 
hole while on a physical training exercise.  He related that 
his left knee was also beginning to give him trouble.  He did 
not claim any pain but reported that the knee occasionally 
locked up on him and he was unable to straighten it out 
completely.  On physical examination various findings were 
recorded regarding the right knee.  The diagnoses included 
right patellofemoral knee pain.  There was no diagnosis of a 
left knee disability.  The examiner commented that a left 
knee disability could not be determined based on the 
examination.  It was indicated that there was a normal range 
of motion and strength of the left knee and no instability of 
the knee was noted.  

The veteran has maintained that he injured his left knee 
during service and that he currently has problems with the 
knee.  However, a left knee disability was not demonstrated 
on the most recent VA orthopedic examination.  The veteran 
has not submitted any medical evidence reflecting the current 
presence of a left knee disability.  In the absence of any 
current pathology involving the veteran's left knee, the 
Board concludes that the veteran's claim for service 
connection for such a condition is not well grounded.  Since 
the claim is not well grounded it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Hedenfield, 8 Vet. 
App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for a left knee 
disability on a ground different from that of the regional 
office; that is, whether the claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. PREC. OP. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  To submit a well-grounded claim the 
veteran would need to offer competent evidence such as a 
medical statement, that he currently has a left knee 
disability and that the condition originated during his 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  The Claims for Evaluations in Excess of 10 Percent for a 
Low Back Disability, Right Knee Disability and Cervical Spine 
Disability and Compensable Evaluations for Residuals of 
Testicular 
Cancer, an Upper Respiratory Disorder and Genital Warts.

The Board notes that it has found the veteran's claims for 
evaluations in excess of those presently in effect for the 
conditions noted above are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts regarding the claims have been properly 
developed to the extent possible.  

The veteran's service medical records reflect that he 
complained of low back -pain and diagnoses were made of 
lumbar strain and cervical muscle strain with decreased range 
of motion.  He also complained of knee pain during service.  
He had surgery for testicular cancer in 1993.  The left 
testicle was removed.  The veteran was also treated during 
service for sinusitis, strep throat and viral upper 
respiratory conditions.  He complained of sinus problems with 
headaches and a sore throat at the time of his physical 
examination for discharge from service.  He was also treated 
for genital warts after the inservice surgery for testicular 
cancer.  

When the veteran was afforded the VA general medical 
examination in December 1994 he reported constant sinus 
congestion which he treated with over-the-counter 
medications.  He reported a history of left testicular cancer 
with orchiectomy in January 1993 and subsequent radiation 
therapy with monthly follow-up.  His last radiation treatment 
had been in March or April 1993.  He also reported neck and 
back stiffness and bilateral knee pain.  

On examination of the skin there were lesions sporadically to 
the right scrotum and groin.  It was noted that the left 
testicle was missing.  On examination of the musculoskeletal 
system there was a full active range of motion of the 
cervical and lumbar spine.  The knees showed no deformity or 
discoloration, edema, tenderness, fusion, atrophy or 
crepitus.  There was a full active range of motion 
bilaterally.  The diagnoses included chronic sinus 
congestion, status post left orchiectomy secondary to 
testicular carcinoma, mechanical neck and back pain, 
bilateral patellofemoral syndrome and genital warts.  

VA outpatient treatment records reflect that when the veteran 
was seen in March 1995 an assessment was made of condylomata 
(genital warts). 

During the October 1995 hearing the veteran related that he 
was taking over-the-counter medication for sinusitis.  He 
related that he had ongoing colds.  He also indicated that he 
had ongoing treatment for genital warts.  He related that the 
medication caused discomfort and irritation of the skin.  He 
indicated that when he had the warts removed with liquid 
nitrogen it caused some drainage and a scab.

When the veteran was afforded a VA orthopedic examination in 
March 1997 he reported constant right knee pain and popping 
with bending for the previous eight years.  He also reported 
intermittent low back pain and stated that his neck felt 
stiff and occasionally painful in the morning.  On 
examination the veteran's gait was normal.  There was 
tenderness to palpation lateral to the right patella.  There 
was audible popping of his right knee when squatting.  There 
was palpable popping and minimal crepitus of the right knee.  
The cervical and lumbar spines were nontender to palpation.  
It was indicated that the right knee had a full range of 
motion without pain.  There was no swelling, deformity or 
other impairment of the right knee.  

Forward flexion of the lumbar spine was to 85 degrees and 
backward extension to 10 degrees.  Left and right 
lateroflexion were to  20 degrees.  Rotation to the left and 
right was to 45 degrees.  The cervical spine had a full range 
of motion with pain.  There was  no objective evidence of 
pain on motion of the lumbar spine and no evidence of 
neurological involvement.  An X-ray study of the cervical 
spine appeared to be within normal limits.  An X-ray study of 
the lumbosacral spine showed slight narrowing of the 
interspace at L5 - S1, considered probably a congenital 
variation.  The lumbosacral spine was otherwise normal.  
Diagnoses were made of patellofemoral syndrome of the right 
knee, mechanical low back pain, muscle strain involving the 
neck and status post left orchiectomy with radiation 
treatment for testicular cancer.  

The regional office later received a medical examination 
conducted in connection with the veteran's application for 
employment in May 1997.  Findings made included full range of 
motion of the right knee with no effusion.  It was indicated 
that the knee was stable.  

On the June 1998 VA orthopedic examination the veteran had 
complaints relating to his knees, lumbar spine and cervical 
spine.  He reported almost constant pain involving the right 
knee and difficulty climbing stairs with popping and 
occasional giving out.  He did not describe any locking 
episodes of the right knee.  He also reported about three 
episodes per year of low back pain that were severe enough 
that he had to miss work or spend time at bed rest.  He 
reported he was currently seeing a chiropractor about twice a 
week.  He reported stiffness involving his cervical spine in 
the morning.  

On physical examination the veteran could flex his chin to 
his chest and had extension of 25 degrees.  Left and right 
lateral rotation was to 45 degrees and left and right 
lateroflexion was to 35 degrees.  There was mild tenderness 
to palpation at the cervicothoracic junction.  Neurological 
examination of the upper extremities showed full strength of 
the biceps, triceps, deltoids, wrist flexors and extensors 
bilaterally.  Forward flexion of the lumbar spine was to 85 
degrees and backward extension to  20 degrees.  Right and 
left lateroflexion were to 40 degrees and right and left 
rotation to 45 degrees.  There was mild tenderness to 
palpation at the lumbosacral junction and a mild spasm of the 
right paraspinal musculature.  

There was mild crepitus of the right knee with passive range 
of motion at the patellofemoral joint.  There was no joint 
line tenderness or swelling or effusion.  The Lachman's and 
McMurray signs were negative.  The anterior and posterior 
drawer signs were negative bilaterally.  There was no 
collateral laxity.  X-ray studies of the lumbar spine showed 
a mild L5 - S1 foraminal stenosis on the lateral aspect of 
the lumbosacral spine.  The right knee films were normal.  X-
ray studies of the cervical spine showed mild degenerative 
changes at multiple levels with vertebral body sclerosis at 
multiple levels.  Diagnoses were made of chronic lumbar 
strain, very mild cervical spine strain and right 
patellofemoral knee pain.  

The examiner commented that the veteran had mild lumbar 
muscle spasm and tenderness with mildly restricted range of 
motion.  He stated that the veteran was not currently having 
a flareup so his pain was very manageable.  It was indicated 
that the veteran's recurrent flarups that occurred about 
three times a year were consistent with mild lumbosacral 
sprain.  He indicated that at the current time it was not 
greatly limiting his ability to perform his occupation but 
that during flareups the lumbar spine would limit his ability 
to perform his occupation as that involved moving around 
computer parts that could weigh upwards of 40 pounds.  The 
examiner further commented that the veteran did not exhibit 
any excess fatigability or incoordination on the examination.  
He stated that during flareups the fatigability might be 
affected.  It was indicated that the veteran had a normal 
range of motion of the cervical spine with only mild 
tenderness at the cervicothoracic junction and essentially 
normal X-rays.  He believed that the veteran had a very mild 
cervical strain that was not restricting his ability to 
perform his occupation at the current time.  

The veteran was also afforded a VA genitourinary examination 
in June 1998.  It was noted that he had had testicular cancer 
diagnosed in 1993 and had undergone a left orchiectomy during 
that year.  He later had radiation therapy.  He was currently 
being followed by the oncology clinic with periodic CT scans 
and tumor markers.  It was indicated that he had no current 
urologic problems.  

The veteran was afforded a VA otolaryngology examination in 
June 1998.  He reported bilateral frontal headaches over the 
past 6 or 7 years.  He had 1 or 2 of those a week that seemed 
to be worse during the spring,  Along with the episodes of 
frontal headaches he had some clear rhinorrhea and post nasal 
discharge.  He also had some lacrimation and occasional 
sneezing.  He stated that he took Zyrtec or Tylenol and that 
improved the pain whenever he had the symptoms.  It was 
stated that the headaches were not debilitating to the point 
where he had to stay in bed with them but they usually 
required that he take Tylenol for relief of the symptoms.  He 
occasionally took over-the-counter Sudafed for relief of his 
allergic rhinitis symptoms.  He had nasal congestion whenever 
he had the headaches.  The drainage from his nose was usually 
thin and watery but occasionally was thick and white whenever 
he had a cold.  The frontal sinuses seemed to be affected 
whenever he had a flare-up of his allergies.  

A nasal endoscopy was performed and showed pale, moist nasal 
mucosa.  The septum was in the midline with only a very small 
septal spur on the left side.  There was no evidence of nasal 
obstruction.  The osteomeatal complexes were visualized 
bilaterally and were widely patent.  There was no purulent 
discharge.  The sinuses were nontender without crusting.  The 
examiner commented that the veteran described symptoms of 
allergic rhinitis, which was very common in the area.  He 

indicated the veteran might need to be on long-term 
medication for allergic rhinitis such as a nasal steroid 
spray.  It appeared the veteran had an occasional flare-up of 
his sinuses with acute or occasionally chronic sinusitis.  He 
recommended antibiotics whenever the veteran had a flare-up 
of the sinusitis.  He stated it appeared that most of the 
disease process originated from the veteran's nose and his 
allergies.  

The veteran was also afforded a VA skin examination in June 
1998.  It was noted that he had a past history of condyloma 
of the groin.  Those had begun while he was undergoing X-ray 
therapy for testicular cancer.  He had initially been treated 
with liquid nitrogen therapy unsuccessfully.  He then 
switched to Condylox therapy and was able to clear himself at 
home with that treatment.  The lesions had been uncomfortable 
while he had them but he had been wart free for two years.  
Examination of the groin showed no condylomata or suspicious 
lesions.  The impression was condyloma acuminatum, 
successfully treated with Condylox. 

In a November 1998 statement, Carl A. Columbo, D.C., 
indicated that the veteran had entered his office in May 1998 
with a complaint of pain involving the lower back.  The 
veteran stated that the pain was a result of a work-related 
injury.  As a result of the injury, the veteran had been out 
of work for several days in May. 

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  38 C.F.R. Part 4, Code 5292.  

A 10 percent evaluation is warranted for lumbosacral strain 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and a unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. Part 4, Code 5295.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A  20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5290.  

A zero percent evaluation is warranted for the removal of one 
testes.  A 30 percent evaluation is warranted for the removal 
of both testis.  38 C.F.R. Part 4, Code 7524.

A noncompensable evaluation is warranted for chronic frontal 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation requires 
moderate chronic frontal sinusitis manifested by discharge, 
crusting or scabbing and infrequent headaches.  38 C.F.R. 
Part 4, Code 6512, effective prior to October 1996.

A zero percent evaluation is provided for chronic frontal 
sinusitis detected by X-ray only.  A 10 percent evaluation is 
provided when there are 1 or 2 incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  38 C.F.R. Part 4, Code 6512, 
effective in October 1996. 

A 10 percent evaluation is provided for chronic, atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  38 C.F.R. Part 4, Code 6501, 
effective prior to October 1996.

A 10 percent evaluation is provided for allergic or vasomotor 
rhinitis without polyps, but with greater than a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. Part 4, Code 6522, 
effective in October 1996. 

Benign skin growths are  evaluated as for eczema under the 
provisions of 38 C.F.R. Part 4, Code 7806.  As with eczema, 
the evaluation will depend upon the location and extent of 
the disease and the repugnant disfigurement or other 
disabling characteristics of the manifestations of the 
disease.  38 C.F.R. Part 4, Code 7819.  

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806.  

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found--a practice known as "staged" ratings.  

In this case, the VA orthopedic examinations have disclosed 
that the veteran has some limitation of motion of the lumbar 
spine; however, the limitation of motion is no more than 
slight in nature.  Thus, an increased rating for his low back 
disability would not be warranted based on limitation of 
motion under the provisions of Diagnostic Code 5292.  The 
veteran also complains of pain involving the low back and the 
VA examinations have disclosed mild tenderness to palpation 
at the lumbosacral junction and a mild spasm of the right 
paraspinal musculature.  However, the examiner commented that 
the veteran's flareups that occurred about three times a year 
were consistent with mild lumbosacral sprain.  He indicated 
that at the current time, the low back condition was not 
greatly limiting his ability to perform his occupation.  The 
examiner further commented that the veteran did not exhibit 
any excess fatigability or incoordination on the examination.  
Accordingly, under the circumstances, the Board is unable to 
conclude that an evaluation in excess of 10 percent is 
warranted for the veteran's low back disability under the 
provisions of Diagnostic Code 5295. 

With regard to the veteran's cervical spine disability, the 
June 1998 VA examination reflected that the veteran had 
slight limitation of motion of the cervical spine.  The 
examiner indicated that there was only mild tenderness at the 
cervicothoracic junction and that X-rays were essentially 
normal.  He described the cervical spine condition as a very 
mild cervical strain.  Under the circumstances, the Board is 
unable to conclude that an evaluation in excess of 10 percent 
is warranted for the veteran's cervical spine disability.  

With regard to the veteran's right knee disability the 
veteran has reported pain involving the right knee as well as 
popping and occasional giving way of the knee.  A June 1998 
VA orthopedic examination showed that there was mild crepitus 
with passive range of motion at the patellofemoral joint; 
however, there was no joint line tenderness or swelling or 
effusion and the Lachman's and McMurray signs were negative.  
The anterior and posterior drawer signs were also  negative 
and it was indicated that there was no collateral laxity.  
The findings on the VA examination do not indicate that the 
veteran's right knee disability is productive of more than 
slight disability and as such would not warrant entitlement 
to an evaluation in excess of 10 percent under the provisions 
of Diagnostic Code 5257.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R.§  4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R.§  4.45 when 
evaluating orthopedic disabilities.  The June 1998 VA 
orthopedic examination disclosed some some pain or tenderness 
involving the veteran's lumbar spine, cervical spine and 
right knee; however, the examiner described the overall level 
of functional impairment which was shown, for each anatomical 
area, as essentially slight in degree and duration.  This 
impairment is consistent with the degree of severity of those 
conditions reflected by the 10 percent ratings currently 
assigned.  The examiner also indicated that the veteran had 
not exhibited any excess fatigability or incoordination on 
the examination.  Thus, entitlement to evaluations in excess 
of those currently in effect for the veteran's low back 
disability, cervical spine disability and right knee 
disability are not warranted.

The record reflects that the veteran had a left orchiectomy 
performed during service for testicular cancer and he is 
currently in receipt of a noncompensable evaluation for that 
condition under the provisions of Diagnostic Code 7524.  The 
June 1998 VA examination reflected that he was currently 
being followed in the oncology clinic with tests including 
periodic CT scans; however, it was indicated that he had no 
current urologic problems.  There is no indication that the 
testicular cancer has recurred.  Accordingly, under the 
circumstances, a compensable evaluation would not be 
warranted for the testicular cancer residuals under the 
provisions of Diagnostic Code 7524.  

With regard to the veteran's upper respiratory disorder, when 
the veteran was examined by the VA in June 1998 he reported 
frontal headaches occurring 1 or 2 times per week with 
rhinorrhea and post nasal discharge.  He also reported some 
lacrimation and occasional sneezing.  At the time of the 
examination, there was no evidence of nasal obstruction and 
there was no purulent discharge.  The sinuses were nontender 
without crusting.  The examiner concluded that long term 
medication for rhinitis might be appropriate, and also 
recommended antibiotics when the sinusitis symptoms appeared.  
The veteran's upper respiratory disorder, as described and 
reported, is a chronically symptomatic disorder which has 
aspects of chronic rhinitis and sinusitis.  It is currently 
rated by analogy to sinusitis under Diagnostic Code 6512.  
However, when all the manifestations are considered in light 
of the most closely analogous ratings, Diagnostic Codes 6501, 
6512, and 6522, a compensable evaluation for the veteran's 
respiratory disorders would appear to be warranted under the 
provisions of those codes as in effect either prior to or 
after October 1996. 

When the veteran was afforded the VA general medical 
examination in December 1994 there were small varacated 
lesions sporadically to the right scrotum and groin and the 
diagnoses included genital warts.  Genital warts were also 
noted on a March 1995 VA outpatient treatment examination.  
However, on the June 1998 skin examination the veteran 
indicated that he had been able to clear himself at home with 
Condylox therapy and had been wart free for two years.  
Examination of the groin showed no condylomata or suspicious 
lesions.  Thus, under the circumstances, there is no 
evidentiary basis to warrant a compensable evaluation for 
genital warts under the provisions of Diagnostic Codes 7819-
7806.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for evaluations in excess of 
those currently in effect for the disabilities at issue; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material matter 
regarding any of the issues on appeal.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a left knee disability 
is not established.  Entitlement to evaluations in excess of 
10 percent each for the veteran's low back disability, right 
knee disability and cervical spine disability is not 
established.  Entitlement to compensable evaluations for 
residuals of testicular cancer, and genital warts is not 
established.  To this extent, the appeal is denied.


Entitlement to a 10 percent rating for the veteran's upper 
respiratory disability is established.  To this extent the 
appeal is allowed, subject to the rules applicable to the 
payment of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

